Day, J. —
i. guarantst notice of acceptance. I. It is claimed that the defendant cannot be held liable because of the failure of plaintiffs to give him notice that his guaranty was accepted. In Carman v. Elledge, 40 Iowa, 409, we held that where the guaranty is absolute notice of acceptance is not necessary. The guaranty in this case is absolute. The defendant said in *481substance, “ If D. A. Hills purchases a case of tobacco on credit, I agree to see the same paid for in four months.” No condition is attached except that the sale should be made. The answer shows that when D. A. Hills returned from Chicago, he exhibited to defendant a bill, showing that he had purchased of plaintiffs a case of tobacco, on a credit of four months, and settled it by a note. /He knew then that the only condition upon which he had agreed to become liable had been performed, viz: that the case of tobacco had been purchased by Hills. ) Knowing this the principles of law and common honesty require that he should have inquired of the person whom he was willing to guaranty, and ascertained whether he had availed himself of the same. See Smith v. Dann, 6 Hill, 543; Douglass v. Howland, 24 Wendell, 35; Union Bank v. Carter, 3 Comst., 203.
2.-: —. II. The taking of the note of Hills, due in four months, does not affect the liability of the defendant. It does not extend the credit nor vary the terms of the guaranty. See Smith v. Dann, 6 Hill, 543. There is no error in the record.
Affirmed.